Exhibit 10.8

EMPLOYMENT AGREEMENT
This Employment Agreement (“Agreement”) is made as of the 1st day of August,
2013 (the “Commencement Date”), between Behringer Harvard Multifamily REIT I,
Inc., a Maryland corporation (the “Company”) and Behringer Harvard Multifamily
Operating Partnership I LP (the “Operating Partnership”), a Delaware limited
partnership, and Howard Garfield (the “Executive”).
WHEREAS, the Operating Partnership and the Company, along with any subsidiaries
or affiliates of the Operating Partnership or the Company which (currently or in
the future may) employ or pay the Executive (collectively the “Employers”),
desire to employ the Executive and the Executive desires to be employed by the
Employers to provide services for the Employers and their respective
wholly‑owned subsidiaries on the terms contained herein.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:
1.Employment.
(a)Term. The Employers hereby employ the Executive, and the Executive hereby
accepts such employment, for an initial term commencing as of the Commencement
Date and continuing until the fourth anniversary of the Commencement Date (the
“Initial Term”), unless sooner terminated in accordance with the provisions of
Section 3; with such employment to automatically continue following the Initial
Term for an additional one-year period in accordance with the terms of this
Agreement (subject to termination as aforesaid) unless either party notifies the
other party in writing of its intention not to renew this Agreement at least 60
days prior to the expiration of the Initial Term (the Initial Term, together
with any such extension of employment hereunder, shall hereinafter be referred
to as the “Term”).
(b)Position and Duties. The Executive shall serve as the Chief Financial
Officer, Chief Accounting Officer, Treasurer and Assistant Secretary of the
Company. The Executive shall have supervision and control over and
responsibility for the day-to-day business and affairs of the Employers and
shall have such other powers and duties as may from time to time be prescribed
by the Board of Directors of the Company (the “Board”). The Executive shall
report to the Company’s President and Chief Operating Officer. The Executive
shall devote his full working time and efforts to the business and affairs of
the Employers and their subsidiaries. Notwithstanding the foregoing, the
Executive may serve on other boards of directors, with the approval of the
Board, or engage in religious, charitable or other community activities as long
as such services and activities are disclosed to the Board and do not materially
interfere with the Executive’s performance of his duties to the Employers as
provided in this Agreement.
2.    Compensation and Related Matters.
(a)    Base Salary. During the Term, the Executive’s annual base salary shall be
no less than $325,000. The Executive’s base salary shall be redetermined
annually by the




--------------------------------------------------------------------------------



Compensation Committee of the Board (the “Compensation Committee”) and when
increased, may not be reduced without the Executive’s consent. The base salary
in effect at any given time is referred to herein as “Base Salary.” The Base
Salary shall be payable in a manner that is consistent with the Employers’ usual
payroll practices for senior executives.
(b)    Cash Incentive Compensation. During the Term, the Executive shall be
eligible to receive cash incentive compensation as determined by the
Compensation Committee from time to time in accordance with the Company’s
executive annual incentive plan, which terms and conditions shall be
communicated to the Executive prior to April 1 (or such other agreed upon
period) after the beginning of each calendar year ending after 2013 during the
Term. The cash incentive compensation for 2013 shall be determined as if the
Executive had been employed by the Employers since January 1, 2013, but shall be
offset by any bonus payable by Behringer Harvard Multifamily Advisors I, LLC or
its subsidiaries or affiliates (“Behringer Harvard”) for the Executive’s service
in 2013. The Executive’s target annual cash incentive compensation shall be 100
percent of his Base Salary. The cash incentive compensation will be predicated
on both objective corporate (e.g., EBITDA, FFO, NOI growth, occupancy/leasing
goals, investment activity, etc.) and individual measures to be mutually agreed
upon between the Executive and the Compensation Committee. The amount of cash
incentive compensation awarded to the Executive each year shall be reasonable in
light of the contributions made by the Executive for such year in relation to
the contributions made and the cash incentive compensation awarded to other
senior executives of the Employers for such year. Cash incentive compensation
for any year, if awarded by the Compensation Committee, shall be paid in the
first 75 days after the beginning of the subsequent calendar year.
(c)    Long-Term Incentive Awards. The Executive shall be entitled to receive
equity awards at the discretion of the Compensation Committee under the
Company’s Amended and Restated 2006 Incentive Award Plan, as amended by the
Company to conform to (and be consistent with) this Agreement and otherwise as
thereafter amended (and any other successor plan). The Executive’s target annual
long-term incentive award shall be equal to at least 90 percent of his Base
Salary plus his target annual cash incentive compensation attributable to such
calendar year during the Term. The long-term incentive award for 2013 shall be
determined as if the Executive had been employed by the Employers since
January 1, 2013. The size of each equity award granted to the Executive shall be
reasonable in light of the contributions made or anticipated to be made by the
Executive for the period for which such equity award is made. Each long-term
incentive award shall be in writing and shall include all vesting and relevant
performance terms and conditions.
(d)    Expenses. The Executive shall be entitled to receive reimbursement,
within 30 days, for all reasonable expenses incurred by him during the Term in
performing services hereunder, subject to compliance with the policies and
procedures for expense reimbursement then in effect and established by the
Employers for their senior executives. The Executive shall be reimbursed up to
$5,000 for any legal fees incurred in the preparation of this Agreement within
30 days of receiving an invoice from the Executive’s law firm for such legal
expenses.

2



--------------------------------------------------------------------------------



(e)    Other Benefits. During the Term, the Executive shall participate in all
benefit plans of the Employers for which he is eligible under the terms of such
plans and shall receive benefits as provided by the Employers from time to time
at a level no less favorable than those provided to other senior executives of
the Employers. Through the end of the month during which the Employers establish
benefit plans for their employees which cover the Executives (other than
medical, dental and vision benefits offered through a third party provider or a
professional service organization (“PEO”)), the Executive shall receive $3,050
each month of employment in lieu of benefits, to be offset by any contributions
made by the Employers on behalf of the Executive towards medical, dental and
vision benefits provided through a PEO. The Employers shall also cause the
Executive to receive predecessor service credit with respect to periods of
service with Behringer Harvard or their respective affiliates under all benefit,
vacation, leave, seniority programs and similar of the Employers for purposes of
vesting and eligibility.
(f)    Indemnification and Directors’ and Officers’ Insurance. The Employers
shall indemnify the Executive to the same extent as it indemnifies its other
officers and members of the Board under the Employers’ Articles of
Incorporation, Bylaws and other organizational documents as in effect from time
to time and to the fullest extent permitted by law. The Executive shall also be
covered by the Employers’ directors’ and officers’ liability, errors and
omissions, special crime and fiduciary insurance policies in effect from time to
time.
(g)    Paid Time Off. During the Term, the Executive shall be entitled to
receive paid time off (“Paid Time Off”) in accordance with the policy of the
Employers in effect from time to time under terms no less favorable than those
provided by Behringer Harvard on July 31, 2013 with respect to the Executive.
3.    Termination. During the Term, the Executive’s employment hereunder may be
terminated without any breach of this Agreement under the following
circumstances:
(a)    Death. The Executive’s employment hereunder shall terminate upon his
death.
(b)    Disability. The Employers may terminate the Executive’s employment if he
is disabled and unable to perform the essential functions of the Executive’s
then existing position or positions under this Agreement (disregarding any
reasonable accommodation) for a period of 90 consecutive days or for an
aggregate of 180 days in any 12-month period. If any question shall arise as to
whether during any period the Executive is disabled so as to be unable to
perform the essential functions of the Executive’s then existing position or
positions (disregarding any reasonable accommodation), the Executive may, and at
the request of the Employers shall, submit to the Employers a certification in
reasonable detail by a physician jointly selected by the Employers and the
Executive or the Executive’s guardian or representative as to whether the
Executive is so disabled or how long such disability is expected to continue,
and such certification shall for the purposes of this Agreement be conclusive of
the issue. The Executive shall cooperate with any reasonable request of the
physician in connection with such certification. If the Executive shall fail to
submit such certification, the Employers’ determination of such issue shall be
binding on the Executive. Nothing in this Section 3(b) shall

3



--------------------------------------------------------------------------------



be construed to waive the Executive’s rights, if any, under existing law
including, without limitation, the Family and Medical Leave Act of 1993, 29
U.S.C. §2601 et seq. and the Americans with Disabilities Act, 42 U.S.C. §12101
et seq.
(c)    Termination by the Employers for Cause. The Employers may terminate the
Executive’s employment hereunder for Cause. For purposes of this Agreement,
“Cause” shall mean: (i) the Executive’s dishonest or fraudulent action, willful
misconduct or gross negligence in the conduct of his duties to the Employers;
(ii) the Executive’s conviction of, or pleading nolo contendere to, a felony;
(iii) a material failure by the Executive to devote substantially all of his
business time to the business of the Employers that is not cured by the
Executive within 60 days after receiving written notice of such failure, unless
such failure is due to an illness, injury or disability of the Executive or
exercise of legally entitled rights such as under the Family Medical and Leave
Act (“FMLA”) by the Executive; (iv) a material failure by the Executive to
follow the Employers’ good faith instructions and directives that is not cured
by the Executive within 60 days after receiving written notice of such failure,
unless such failure is due to an illness, injury or disability of the Executive
or exercise of legally entitled rights such as under FMLA by the Executive; (v)
the Executive’s unreasonable and material neglect, refusal or failure to perform
his assigned duties that is not cured by the Executive within 60 days after
receiving written notice of such neglect, refusal or failure, unless such
failure is due to an illness, injury or disability of the Executive or exercise
of legally entitled rights such as under FMLA by the Executive; (vi) the
Executive’s material breach of this Agreement; (vii) the Executive’s material
breach of the Employers’ Code of Business Conduct Policy that if curable, is not
cured within ten (10) business days; (viii) any governmental regulatory agency
recommendations or orders that the Employers terminate the employment of the
Executive or relieve him of his duties; or (ix) any other act or omission by the
Executive that would reasonably be expected to result in material reputational
harm to the Employers, their subsidiaries or affiliates.
(d)    Termination Without Cause. The Employers may terminate the Executive’s
employment hereunder at any time without Cause. Any termination by the Employers
of the Executive’s employment under this Agreement which does not constitute a
termination for Cause under Section 3(c) and does not result from the death or
disability of the Executive under Section 3(a) or (b) shall be deemed a
termination without Cause.
(e)    Termination by the Executive. The Executive may terminate his employment
hereunder at any time for any reason, including but not limited to Good Reason.
For purposes of this Agreement, “Good Reason” shall mean that the Executive has
complied with the “Good Reason Process” (hereinafter defined) following the
occurrence of any of the following events: (i) a material breach of this
Agreement by the Employers, (ii) a diminution of, or reduction or adverse
alteration of, the Executive’s duties or responsibilities, or the Employers’
assignment of duties, responsibilities or reporting requirements that are
inconsistent with his position or that materially expand his duties,
responsibilities or reporting requirements without the Executive’s consent, or
(iii) any requirement by the Employers that the Executive relocate to a
principal place of business more than 35 miles from the physical location of the
principal office work location of the Executive on the Commencement Date. “Good
Reason Process” shall mean that (i) the Executive reasonably determines in good
faith that a “Good Reason” condition has

4



--------------------------------------------------------------------------------



occurred; (ii) the Executive notifies the Employers in writing of the Good
Reason condition within 90 days of when the Executive has actual knowledge of
the first occurrence of such condition; (iii) the Executive cooperates in good
faith with the Employers’ efforts, for a period not less than 30 days following
such notice (the “Cure Period”), to remedy the condition; (iv) notwithstanding
such efforts, the Good Reason condition continues to exist; and (v) the
Executive terminates his employment within 30 days after the end of the Cure
Period. If the Employers cure the Good Reason condition during the Cure Period,
Good Reason shall be deemed not to have occurred.
(f)    Notice of Termination. Except for termination as specified in Section
3(a), any termination of the Executive’s employment by the Employers or any such
termination by the Executive shall be communicated by written Notice of
Termination to the other party hereto. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon.
(g)    Date of Termination. “Date of Termination” shall mean: (i) if the
Executive’s employment is terminated by his death, the date of his death; (ii)
if the Executive’s employment is terminated on account of disability under
Section 3(b) or by the Employers for Cause under Section 3(c), the date on which
Notice of Termination is given; (iii) if the Executive’s employment is
terminated by the Employers under Section 3(d), 30 days after the date on which
a Notice of Termination is given; (iv) if the Executive’s employment is
terminated by the Executive under Section 3(e) without Good Reason, 30 days
after the date on which a Notice of Termination is given, and (v) if the
Executive’s employment is terminated by the Executive under Section 3(e) with
Good Reason, the date on which a Notice of Termination is given after the end of
the Cure Period. Notwithstanding the foregoing, (A) in the event that the
Executive gives a Notice of Termination to the Employers, the Employers may
unilaterally accelerate the Date of Termination and such acceleration shall not
result in a termination by the Employers for purposes of this Agreement, and (B)
in the event that the Employers terminate the Executive’s employment without
Cause under Section 3(d), the Employers may unilaterally accelerate the Date of
Termination to any earlier effective date provided that the Employers continue
to pay the Executive the Base Salary for the 30-day period immediately following
the date on which a Notice of Termination is given to the Executive.
4.    Compensation Upon Termination.
(a)    Termination Generally. If the Executive’s employment with the Employers
is terminated for any reason, the Employers shall pay or provide to the
Executive (or to his authorized representative or estate) (i) any Base Salary
earned through the Date of Termination, unpaid expense reimbursements (subject
to, and in accordance with, Section 2(d) of this Agreement) and unused Paid Time
Off that accrued through the Date of Termination on or before the time required
by law but in no event more than 30 days after the Executive’s Date of
Termination; (ii) any vested benefits the Executive may have under any employee
benefit plan of the Employers through the Date of Termination, which vested
benefits shall be paid and/or provided in accordance with the terms of such
employee benefit plans; and (iii) except in the case of the Executive’s
termination by the Employers for Cause, any awarded and unpaid cash

5



--------------------------------------------------------------------------------



incentive compensation, including, but not limited to any cash incentive
compensation referenced in this Agreement or other compensation or benefits
which the Executive has earned on or before termination (collectively, the
“Accrued Benefit”).
(b)    Termination on Account of Death or Disability. During the Term, if the
Executive’s employment is terminated on account of death under Section 3(a) or
disability under Section 3(b), the Employers shall pay the Executive (or his
authorized representative or estate) his Accrued Benefit. The Employers shall
also provide the Executive (or his authorized representative or estate) with a
lump sum payment equal to 100 percent of his Base Salary within 60 days of the
Date of Termination. In addition, the Executive (or his authorized
representative or estate) shall also be entitled to receive the pro rata portion
of any cash incentive compensation which would have been earned by the Executive
during such year of termination had such Executive remained employed the entire
year and as determined by the Compensation Committee pursuant to Section 2(b),
determined by multiplying such cash incentive compensation by a fraction, the
numerator of which equals the number of days the Executive is employed by the
Employers during such year to the Date of Termination, and the denominator of
which equals 365 (the “Pro-Rated Bonus”). The Pro-Rated Bonus shall be paid at
the same time that the Employers pay cash incentive compensation to other
executives under Section 2(b). Upon the Date of Termination, all equity awards
with time-based vesting shall immediately fully vest in accordance with their
terms and become non-forfeitable. Each equity award which has been granted (or
any other equity award which would otherwise have been granted to the Executive
during the applicable performance period/calendar year in the ordinary course)
with performance vesting shall vest at an amount based upon the Employers’
achievement of performance goals through the end of performance period,
multiplied by a fraction, the numerator of which shall be the number of days the
Executive was employed by the Employers from the commencement of the performance
period through the Date of Termination and the denominator of which shall be the
total number of days in the performance period.
(c)    Termination by the Employers Without Cause or by the Executive with Good
Reason. During the Term, if the Executive’s employment is terminated by the
Employers without Cause as provided in Section 3(d), or the Executive terminates
his employment for Good Reason as provided in Section 3(e), then the Employers
shall pay the Executive his Accrued Benefit. The Employers shall also pay the
Executive his Pro-Rated Bonus at the same time that the Employers pay cash
incentive compensation to other executives under Section 2(b). In addition,
subject to the Executive signing a general release of claims in favor of the
Employers and related persons and entities in a form and manner satisfactory to
the Employers and the expiration of the applicable seven-day revocation period
(the “Release Condition”), all within 60 days from the Date of Termination:
(i)    the Employers shall pay the Executive an amount equal to 2.0 times the
sum of (A) the Executive’s Base Salary plus (B) the Executive’s Incentive
Compensation determined on the Date of Termination. For purposes of this
Agreement, “Incentive Compensation” shall mean the average of the annual cash
incentive compensation under Section 2(b) received by the Executive each year
during the Term of the Agreement; and

6



--------------------------------------------------------------------------------



(ii)    upon the Date of Termination, all equity awards with time-based vesting
shall immediately fully vest in accordance with their terms and become
non-forfeitable and each equity award which has been granted (or any other
equity award which would otherwise have been granted to the Executive during the
applicable performance period/calendar year in the ordinary course) with
performance vesting shall vest at an amount based on the Employers’ achievement
of performance goals through the end of the performance period, multiplied by a
fraction, the numerator of which shall be the number of days the Executive was
employed by the Employers from the commencement of the performance period
through the Date of Termination and the denominator of which shall be the total
number of days in the performance period; and
(iii)    if the Executive was participating in the Employers’ group medical,
vision and dental plan immediately prior to the Date of Termination, then the
Employers shall provide the Executive with a lump sum payment equal to (A) 18
times the amount of monthly employer contribution that the Employers made to an
insurer (or as otherwise determined on an actuarial basis based upon the
applicable monthly premium for continuation coverage under section 4980B of the
Code and corresponding provisions of ERISA (“COBRA”)) to provide medical, vision
and dental insurance to the Executive and his dependents in the month
immediately preceding the Date of Termination, plus (B) the amount the Employers
would have contributed to their health reimbursement arrangement on the
Executive’s behalf for 18 months from the Date of Termination if the Executive
had remained employed by the Employers; and
(iv)    the amounts payable under Subsections (i) and (iii) shall be paid in a
lump sum within 60 days after the Date of Termination; provided, however, that
if the 60-day period begins in one calendar year and ends in a second calendar
year, such amounts shall be paid in the second calendar year no later than the
last day of such 60-day period.
(d)    Expiration/Non-Renewal of the Agreement by the Employers. For the
avoidance of doubt, a non-renewal of this Agreement by the Employers (in
accordance with Section 1(a) above) will not constitute a termination of
employment by the Employers without Cause and the Executive acknowledges that
the severance provisions of Section 4(c) will not apply.
5.    Change in Control Payment. The provisions of this Section 5 set forth
certain terms of an agreement reached between the Executive and the Employers
regarding the Executive’s rights and obligations upon the occurrence of a Change
in Control of the Company or the Operating Partnership. These provisions shall
apply in lieu of, and expressly supersede, the provisions of Section 4(c)
regarding severance pay and benefits upon a termination of Executive’s
employment, if such termination of employment occurs within 18 months after the
occurrence of the first event constituting a Change in Control. Except for
Section 5(a), which applies regardless, these provisions shall terminate and be
of no further force or effect with respect to a Change in Control beginning 18
months after the occurrence of such Change in Control.

7



--------------------------------------------------------------------------------



(a)    Treatment of Equity Awards. Upon a Change of Control, all equity awards
with time-based vesting shall immediately fully vest and become non-forfeitable
and each equity award which has been granted (or any other equity award which
would otherwise have been granted to the Executive during the applicable
performance period/calendar year in the ordinary course) with performance
vesting shall vest at an amount based upon and to the extent of the Employers’
achievement of performance goals during the performance period under each such
equity award through the end of the calendar month immediately preceding the
Change in Control.
(b)    Severance. During the Term, if within 18 months after a Change in
Control, the Executive’s employment is terminated by the Employers without Cause
as provided in Section 3(d) or the Executive terminates his employment for Good
Reason as provided in Section 3(e), then the Employers shall pay the Executive
his Accrued Benefit. The Employers shall also pay the Executive his Pro-Rated
Bonus at the same time that the Employers pay cash incentive compensation to
executives under Section 2(b). Subject to the satisfaction of the Release
Condition, all within 60 days from the Date of Termination,
(i)     the Employers shall pay the Executive a lump sum in cash in an amount
equal to 2.0 times the sum of (A) the Executive’s current Base Salary (or the
Executive’s Base Salary in effect immediately prior to the Change in Control, if
higher) plus (B) the Executive’s Incentive Compensation determined on the Date
of Termination; and
(ii)    if the Executive was participating in the Employers’ group medical,
vision and dental plan immediately prior to the Date of Termination, then the
Employers shall provide the Executive with a lump sum payment equal to (A) 18
times the amount of monthly employer contribution that the Employers made to an
insurer (or as otherwise determined on an actuarial basis based upon the
applicable monthly premium for continuation coverage under COBRA) to provide
medical, vision and dental insurance to the Executive and his dependents in the
month immediately preceding the Date of Termination, plus (B) the amount the
Employers would have contributed to their health reimbursement arrangement on
the Executive’s behalf for 18 months from the Date of Termination if the
Executive had remained employed by the Employers; and
(iii)    the amounts payable under Subsections (i) and (ii) shall be paid in a
lump sum within 60 days after the Date of Termination; provided, however, that
if the 60-day period begins in one calendar year and ends in a second calendar
year, such amounts shall be paid in the second calendar year no later than the
last day of such 60-day period.
(c)    Additional Limitation.
(i)    Anything in this Agreement to the contrary notwithstanding, in the event
that the amount of any compensation, payment or distribution by the Employers to
or for the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, calculated
in a manner consistent

8



--------------------------------------------------------------------------------



with Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”)
and the applicable regulations thereunder (the “Severance Payments”), would be
subject to the excise tax imposed by Section 4999 of the Code, the following
provisions shall apply:
(A)    If the Severance Payments, reduced by the sum of (1) the Excise Tax and
(2) the total of the Federal, state, and local income and employment taxes
payable by the Executive on the amount of the Severance Payments which are in
excess of the Threshold Amount, are greater than or equal to the Threshold
Amount, the Executive shall be entitled to the full benefits payable under this
Agreement.
(B)    If the Threshold Amount is less than (x) the Severance Payments, but
greater than (y) the Severance Payments reduced by the sum of (1) the Excise Tax
and (2) the total of the Federal, state, and local income and employment taxes
on the amount of the Severance Payments which are in excess of the Threshold
Amount, then the Severance Payments shall be reduced (but not below zero) to the
extent necessary so that the sum of all Severance Payments shall not exceed the
Threshold Amount. In such event, the Severance Payments shall be reduced in the
following order: (1) cash payments not subject to Section 409A of the Code; (2)
cash payments subject to Section 409A of the Code; (3) equity-based payments and
acceleration; and (4) non-cash forms of benefits. To the extent any payment is
to be made over time (e.g., in installments, etc.), then the payments shall be
reduced in reverse chronological order.
(ii)    For the purposes of this Section 5(c), “Threshold Amount” shall mean
three times the Executive’s “base amount” within the meaning of Section
280G(b)(3) of the Code and the regulations promulgated thereunder less one
dollar ($1.00); and “Excise Tax” shall mean the excise tax imposed by Section
4999 of the Code, and any interest or penalties incurred by the Executive with
respect to such excise tax.
(iii)    The determination as to which of the alternative provisions of Section
5(c)(i) shall apply to the Executive shall be made by a nationally recognized
accounting firm jointly selected by the Employers and the Executive (the
“Accounting Firm”), which shall provide detailed supporting calculations both to
the Employers and the Executive within 15 business days of the Date of
Termination, if applicable, or at such earlier time as is reasonably requested
by the Employers or the Executive. For purposes of determining which of the
alternative provisions of Section 5(c)(i) shall apply, the Executive shall be
deemed to pay federal income taxes at the estimated marginal rate of federal
income taxation applicable to individuals for the calendar year in which the
determination is to be made, and state and local income taxes at the highest
marginal rates of individual taxation in the state and locality of the
Executive’s residence on the Date of Termination, net of the maximum reduction
in federal income taxes which could be obtained from deduction of such state and
local taxes. Any determination by the Accounting Firm shall be binding upon the
Employers and the Executive.

9



--------------------------------------------------------------------------------



(d)    Definitions. For purposes of this Section 5, the following terms shall
have the following meanings:
“Change in Control” shall mean any of the following:
(i)    any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Act”) (other than the
Employers, any of their subsidiaries, or any trustee, fiduciary or other person
or entity holding securities under any employee benefit plan or trust of the
Employers or any of their subsidiaries), together with all “affiliates” and
“associates” (as such terms are defined in Rule 12b-2 under the Act) of such
person, shall become the “beneficial owner” (as such term is defined in Rule
13d-3 under the Act), directly or indirectly, of securities of the Company
representing more than 50 percent of the combined voting power of the Company’s
then outstanding securities having the right to vote in an election of the Board
(“Voting Securities”) (in such case other than as a result of an acquisition of
securities directly by the Company or the Operating Partnership); or
(ii)    the date a majority of the members of the Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board before the date of the appointment or
election; or
(iii)    the date a majority of the members of the Board is replaced during the
12-month period immediately following any consolidation or merger (or similar
transaction) of the Company or the Operating Partnership; or
(iv)    the consummation of (A) any consolidation or merger of the Company or
the Operating Partnership where the shareholders of the Company and the unit
holders of the Operating Partnership taken as a whole and considered as one
class immediately before the transaction, or the unit holders of the Operating
Partnership, as the case may be, immediately prior to the consolidation or
merger, would not, immediately after the consolidation or merger, beneficially
own (as such term is defined in Rule 13d-3 under the Act), directly or
indirectly, shares representing in the aggregate more than 50 percent of the
voting shares of the entity issuing cash or securities in the consolidation or
merger (or of its ultimate parent corporation, if any), or (B) any sale or other
transfer, liquidation or dissolution (in one transaction or a series of
transactions contemplated or arranged by any party as a single plan) of more
than 50 percent of the assets of the Company or the Operating Partnership,
whether owned directly or indirectly through one or more affiliates,
subsidiaries or joint ventures.
Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred for purposes of the foregoing clause (i) solely as the result of any
acquisition of securities by the Company which, by reducing the number of shares
of Voting Securities outstanding, increases the proportionate number of Voting
Securities beneficially owned by any person to more than 50 percent of the
combined voting power of all of the then outstanding Voting Securities;
provided, however, that if any person referred to in this sentence shall
thereafter become the beneficial owner of any additional shares of Voting
Securities (other than

10



--------------------------------------------------------------------------------



pursuant to a stock split, stock dividend, or similar transaction or as a result
of an acquisition of securities directly from the Company) and immediately
thereafter beneficially owns more than 50 percent of the combined voting power
of all of the then outstanding Voting Securities, then a “Change in Control”
shall be deemed to have occurred for purposes of the foregoing clause (i). A
Change in Control shall not be deemed to have occurred in connection with any
internal corporate restructuring.
6.    Section 409A.
(a)    Anything in this Agreement to the contrary notwithstanding, if at the
time of the Executive’s separation from service within the meaning of Section
409A of the Code, the Employers determine that the Executive is a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to
the extent any payment or benefit that the Executive becomes entitled to under
this Agreement on account of the Executive’s separation from service would be
considered deferred compensation otherwise subject to the 20 percent additional
tax imposed pursuant to Section 409A(a) of the Code as a result of the
application of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be
payable and such benefit shall not be provided until the date that is the
earlier of (A) six months and one day after the Executive’s separation from
service, or (B) the Executive’s death. If any such delayed cash payment is
otherwise payable on an installment basis, the first payment shall include a
catch-up payment covering amounts that would otherwise have been paid during the
six-month period but for the application of this provision, and the balance of
the installments shall be payable in accordance with their original schedule.
(b)    All in-kind benefits provided and expenses eligible for reimbursement
under this Agreement shall be provided by the Employers or incurred by the
Executive during the time periods set forth in this Agreement. All
reimbursements shall be paid as soon as administratively practicable, but in no
event shall any reimbursement be paid after the last day of the taxable year
following the taxable year in which the expense was incurred. The amount of
in-kind benefits provided or reimbursable expenses incurred in one taxable year
shall not affect the in-kind benefits to be provided or the expenses eligible
for reimbursement in any other taxable year (except for any lifetime or other
aggregate limitation applicable to medical expenses). Such right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.
(c)    To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.” The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation Section
1.409A‑1(h).
(d)    The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner

11



--------------------------------------------------------------------------------



so that all payments hereunder comply with Section 409A of the Code. Each
payment pursuant to this Agreement is intended to constitute a separate payment
for purposes of Treasury Regulation Section 1.409A‑2(b)(2). The parties agree
that this Agreement may be amended, as reasonably requested by either party, and
as may be necessary to fully comply with Section 409A of the Code and all
related rules and regulations in order to preserve the payments and benefits
provided hereunder without additional cost to either party.
(e)    The Employers make no representation or warranty and shall have no
liability to the Executive or any other person for violations in form if any
provisions relating to the form of this Agreement are determined to constitute
deferred compensation subject to Section 409A of the Code but do not satisfy an
exemption from, or the conditions of, such Section.
(f)    Notwithstanding anything in this Section 6 to the contrary, all payments
which can be paid under this Agreement earlier than the periods provided in
Sections 6(a) or (c) or otherwise under this Agreement upon termination of
employment shall be paid within five (5) days from the Date of Termination, or
if later, satisfaction of the Release Condition, subject to compliance to the
extent necessary with any timing requirements of Sections 409A of the Code.
7.    Confidential Information, Noncompetition and Cooperation.
(a)    Confidential Information. As used in this Agreement, “Confidential
Information” means information belonging to the Employers which is of value to
the Employers in the course of conducting its business and the disclosure of
which could result in a competitive or other disadvantage to the Employers.
Confidential Information includes, without limitation, financial information,
reports, and forecasts; inventions, improvements and other intellectual
property; trade secrets; know‑how; designs, processes or formulae; software;
market or sales information or plans; customer lists; and business plans,
prospects and opportunities (such as possible acquisitions or dispositions of
businesses or facilities) which have been developed by the management of the
Employers. Confidential Information includes information developed by the
Executive in the course of the Executive’s employment by the Employers, as well
as other information to which the Executive may have access in connection with
the Executive’s employment. Confidential Information also includes the
confidential information of others with which the Employers have a business
relationship. Notwithstanding the foregoing, Confidential Information does not
include information in the public domain, unless the presence of such
information in the public domain is due to breach of the Executive’s duties
under Section 7(b).
(b)    Confidentiality. The Executive understands and agrees that the
Executive’s employment creates a relationship of confidence and trust between
the Executive and the Employers with respect to all Confidential Information. At
all times, both during the Executive’s employment with the Employers and after
its termination, the Executive will keep in confidence and trust all such
Confidential Information, and will not use or disclose any such Confidential
Information without the written consent of the Employers, except as may be
necessary in the ordinary course of performing the Executive’s duties to the
Employers.
(c)    Documents, Records, etc. All documents, records, data, apparatus,
equipment and other physical property, whether or not pertaining to Confidential
Information,

12



--------------------------------------------------------------------------------



which are furnished to the Executive by the Employers or are produced by the
Executive in connection with the Executive’s employment will be and remain the
sole property of the Employers. The Executive will return to the Employers all
such materials and property as and when requested by the Employers. In any
event, the Executive will return all such materials and property immediately
upon termination of the Executive’s employment for any reason. The Executive
will not retain any such material or property or any copies thereof after such
termination.
(d)    Noncompetition and Nonsolicitation. During the Executive’s employment
with the Employers and for 15 months thereafter, regardless of the reason for
the termination, the Executive (i) will not, directly or indirectly, whether as
owner, partner, shareholder, consultant, agent, employee, co-venturer or
otherwise, engage, participate, assist or invest in any Competing Business (as
hereinafter defined); (ii) will refrain from directly or indirectly employing,
attempting to employ, recruiting or otherwise soliciting, inducing or
influencing any person to leave employment with the Employers (other than
terminations of employment of subordinate employees undertaken in the course of
the Executive’s employment with the Employers); and (iii) will refrain from
soliciting or encouraging any customer or supplier with whom the Executive was
in contact or conducted business during the Term to terminate or otherwise
modify adversely its business relationship with the Employers. The Executive
understands that the restrictions set forth in this Section 7(d) are intended to
protect the Employers’ interest in their Confidential Information and
established employee, customer and supplier relationships and goodwill, and
agrees that such restrictions are reasonable and appropriate for this purpose.
For purposes of this Agreement, the term “Competing Business” shall mean any
publicly listed REIT or non-listed, publicly registered REIT in the business of
primarily owning, operating, acquiring or developing multifamily real estate
properties within 35 miles of any real estate property owned, operated or
developed by the Employers. The Executive acknowledges that his work with the
Employers involves performing services relating to all multifamily real estate
properties owned, operated or developed by the Employers. Notwithstanding the
foregoing, the Executive may own up to one percent (1%) of the outstanding stock
of a publicly held corporation which constitutes or is affiliated with a
Competing Business.
(e)    Non-Disparagement. The Executive agrees that during and after his
employment with the Employers, he shall not make any disparaging remarks
concerning the Employers or any of their affiliates, subsidiaries or current or
former officers, directors, shareholders or employees. The foregoing
non-disparagement obligation shall not in any way affect the Executive’s
obligation to testify truthfully in any legal, regulatory, or administrative
proceedings. The Employers agree, upon the termination of the Executive’s
employment with the Employers, to provide a professional reference for the
Executive at the request of the Executive, in such form as may reasonably be
requested by the Executive and consistent with the Employers’ obligation for
truthfulness, unless the Employers terminate the Executive’s employment for
Cause.
(f)    Third-Party Agreements and Rights. The Executive hereby confirms that the
Executive is not bound by the terms of any agreement with any previous employer
or other party which restricts in any way the Executive’s use or disclosure of
information or the

13



--------------------------------------------------------------------------------



Executive’s engagement in any business. The Executive represents to the
Employers that the Executive’s execution of this Agreement, the Executive’s
employment with the Employers and the performance of the Executive’s proposed
duties for the Employers will not violate any obligations the Executive may have
to any such previous employer or other party. In the Executive’s work for the
Employers, the Executive will not disclose or make use of any information in
violation of any agreements with or rights of any such previous employer or
other party, and the Executive will not bring to the premises of the Employers
any copies or other tangible embodiments of non-public information belonging to
or obtained from any such previous employment or other party; provided, however,
that this paragraph shall not apply to the Executive’s employment with Behringer
Harvard or any materials or information attributable to such employment.
(g)    Litigation and Regulatory Cooperation. During and after the Executive’s
employment, the Executive shall cooperate fully with the Employers in the
defense or prosecution of any claims or actions now in existence or which may be
brought in the future against or on behalf of the Employers which relate to
events or occurrences that transpired while the Executive was employed by the
Employers. The Executive’s full cooperation in connection with such claims or
actions shall include, but not be limited to, being available to meet with
counsel to prepare for discovery or trial and to act as a witness on behalf of
the Employers at mutually convenient times. During and after the Executive’s
employment, the Executive also shall cooperate fully with the Employers in
connection with any investigation or review of any federal, state or local
regulatory authority as any such investigation or review relates to events or
occurrences that transpired while the Executive was employed by the Employers.
The Employers shall reimburse the Executive for any reasonable out‑of‑pocket
expenses incurred in connection with the Executive’s performance of obligations
pursuant to this Section 7(g). The foregoing cooperation obligation shall not in
any way affect the Executive’s obligation to testify truthfully in any legal,
regulatory or administrative proceedings.
(h)    Injunction. The Executive agrees that it would be difficult to measure
any damages caused to the Employers which might result from any breach by the
Executive of the promises set forth in this Section 7, and that in any event
money damages would be an inadequate remedy for any such breach. Accordingly,
subject to Section 8 of this Agreement, the Executive agrees that if the
Executive breaches, or proposes to breach, any portion of this Agreement, the
Employers shall be entitled, in addition to all other remedies that they may
have, to an injunction or other appropriate equitable relief to restrain any
such breach without showing or proving any actual damage to the Employers.
8.    Arbitration of Disputes. Any controversy or claim arising out of or
relating to this Agreement or the breach thereof or otherwise arising out of the
Executive’s employment or the termination of that employment (including, without
limitation, any claims of unlawful employment discrimination whether based on
age or otherwise, but excluding equitable enforcement of restrictive covenants)
shall, to the fullest extent permitted by law, be settled by arbitration in
accordance with the JAMS Rules in Texas. Absent an award to the contrary that is
consistent with applicable law, the fees and expenses of the arbitration shall
be paid equally by each respective party, and each party shall be responsible
for its/his own costs. Judgment upon

14



--------------------------------------------------------------------------------



the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof. This Section 8 shall be specifically enforceable.
9.    Consent to Jurisdiction. To the extent that any court action is permitted
consistent with or to enforce Section 8 of this Agreement, the parties hereby
consent to the jurisdiction of the courts of the State of Texas and the United
States District Court for the Northern District of Texas. Accordingly, with
respect to any such court action, the Executive (a) submits to the personal
jurisdiction of such courts; (b) consents to service of process; and (c) waives
any other requirement (whether imposed by statute, rule of court, or otherwise)
with respect to personal jurisdiction or service of process.
10.    Clawback. The payment and benefits provided to the Executive under
Sections 2(b) and (c) of this Agreement shall be subject to clawback by the
Employers (i) to the extent required by applicable law, or (ii) in the event the
Executive’s intentional misconduct pertaining to any financial reporting
requirement under the Federal securities laws results in the Employers being
required to prepare and file an accounting restatement with the SEC, other than
a restatement due to changes in accounting policy and any misconduct or failure
by any person other than the Executive.
11.    Integration. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements between the parties concerning such subject matter.
12.    Withholding. All payments made by the Employers to the Executive under
this Agreement shall be net of any tax or other amounts required to be withheld
by the Employers under applicable law.
13.    Successor to the Executive. This Agreement shall inure to the benefit of
and be enforceable by the Executive’s personal representatives, executors,
administrators, heirs, distributees, devisees and legatees. In the event of the
Executive’s death or disability prior to the completion by the Employers of all
payments due him under this Agreement, the Employers shall continue such
payments to the Executive’s beneficiary designated in writing to the Employers
prior to his death (or to his estate, if the Executive fails to make such
designation), or in the case of disability, his legal guardian or
representative.
14.    Enforceability. If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.
15.    Survival. Sections 7, 8, 9, 10, 11, 12, 14, 16, 17, 19 and 21 of this
Agreement shall survive the termination of this Agreement and/or the termination
of the Executive’s employment; provided, however, that this Agreement shall not
terminate until all amounts due

15



--------------------------------------------------------------------------------



Executive are paid or otherwise provided to Executive, and provided further,
that if the Executive remains employed by the Employers after the expiration of
the Term, Sections 7(d), (e), (g) and (h) and Section 8 shall not survive.
16.    Waiver. No waiver of any provision hereof shall be effective unless made
in writing and signed by the waiving party. The failure of any party to require
the performance of any term or obligation of this Agreement, or the waiver by
any party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.
17.    Notices. Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by a nationally recognized overnight courier service or by registered or
certified mail, postage prepaid, return receipt requested, to the Executive at
the last address the Executive has filed in writing with the Employers or, in
the case of the Employers, at their main offices, attention of the Board, or
electronically to the Chairman of the Board.
18.    Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Employers.
19.    Governing Law. This is a Texas contract and shall be construed under and
be governed in all respects by the laws of the State of Texas, without giving
effect to the conflict of laws principles of such State. With respect to any
disputes concerning federal law, such disputes shall be determined in accordance
with the law as it would be interpreted and applied by the United States Court
of Appeals for the Fifth Circuit.
20.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be taken to be
an original; but such counterparts shall together constitute one and the same
document.
21.    Successor to the Company and the Operating Partnership. Each of the
Company and the Operating Partnership shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company or the Operating
Partnership (including, but not limited to, in connection with any Change in
Control or otherwise) expressly to assume and agree to perform this Agreement to
the same extent that the Company or the Operating Partnership would be required
to perform it if no succession had taken place. Failure of the Company or the
Operating Partnership to obtain an assumption of this Agreement at or prior to
the effectiveness of any succession shall be a material breach of this
Agreement.
22.    Gender Neutral. Wherever used herein, a pronoun in the masculine gender
shall be considered as including the feminine gender unless the context clearly
indicates otherwise.

16



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.
BEHRINGER HARVARD MULTIFAMILY REIT I, INC.
By:    /s/ Mark T. Alfieri    
Name: Mark T. Alfieri
Title:    President and Chief Operating Officer
BEHRINGER HARVARD MULTIFAMILY OPERATING PARTNERSHIP I LP


By:    BHMF, Inc.




By:    /s/ Mark T. Alfieri    
Name: Mark T. Alfieri
Title:
President and Chief Operating Officer

/s/ Howard Garfield            
Howard Garfield



17

